Appeal dismissed and Opinion Filed February 6, 2013




                                             In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-12-01613-CR

                             DORA MARIA CRESS, APPELLANT

                                               V.

                             THE STATE OF TEXAS, APPELLEE

                       On Appeal from the 282nd Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. F10-00937-S

                               MEMORANDUM OPINION
                     Before Chief Justice Wright and Justices Myers and Evans
                                     Opinion by Justice Evans

       Appellant has filed a motion to dismiss the appeal. Appellant’s counsel has approved the

motion.

       This Court hereby GRANTS the motion to dismiss and ORDERS the appeal

DISMISSED and that this decision be certified below for observance. See TEX. R. APP. P.

42.2(a).


                                                      PER CURIAM

Do Not Publish
TEX. R. APP. P. 47
121613F.U05
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                       JUDGMENT

DORA MARIA CRESS, Appellant                        On Appeal from the 282nd Judicial District
                                                   Court, Dallas County, Texas
No. 05-12-01613-CR        V.                       Trial Court Cause No. F10-00937-S.
                                                   Opinion delivered by Justice Evans. Chief
THE STATE OF TEXAS, Appellee                       Justice Wright and Justice Myers
                                                   participating.

       Based on the Court’s opinion of this date, the appeal is DISMISSED.


Judgment entered this 6th day of February, 2013.




                                                   /David W. Evans/
                                                   DAVID W. EVANS
                                                   JUSTICE